EXHIBIT 10.1

 

AMENDMENT NUMBER NINE TO
LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT NUMBER NINE TO LOAN AND SECURITY AGREEMENT (this “Amendment”),
dated as of September      , 2003, between WELLS FARGO FOOTHILL, INC. (formerly
known as Foothill Capital Corporation), a California corporation (“Foothill”),
with a place of business located at 2450 Colorado Avenue, Suite 3000 West, Santa
Monica, California 90404, and IMAGE ENTERTAINMENT, INC., a California
corporation (“Borrower”), with its chief executive office located at 9333 Oso
Avenue, Chatsworth, California 91311, with reference to the following facts:

 

WHEREAS, Borrower has requested that Foothill amend that certain Loan and
Security Agreement dated as of December 28, 1998, between Foothill and Borrower
(as amended, restated or otherwise modified from time to time, the “Agreement”)
as set forth herein;

 

WHEREAS, Borrower has requested that Foothill consent to the sale of the Assets
(as defined in the Asset Purchase Agreement, defined herein) of DVDPlanet, Inc.,
a California corporation (“Guarantor”) pursuant to that certain Asset Purchase
Agreement (in the form previously provided to Agent, the “Asset Purchase
Agreement”) to be effective as of September 23, 2003 by and between Planet
Entertainment, Inc., a wholly-owned subsidiary of Infinity Resources, Inc., an
Illinois corporation, as buyer, and Guarantor, as seller, and the release of
certain liens in connection therewith; and

 

WHEREAS, Foothill is willing to so amend the Agreement, consent to such sale and
release such liens in accordance with the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the above recitals and the mutual promises
contained herein, effective on the Ninth Amendment Effective Date (as defined
below), Foothill and Borrower hereby agree as follows:

 


SECTION  1.     DEFINED TERMS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Agreement.

 


SECTION  2.     AMENDMENTS TO THE AGREEMENT.


 


(A)          SECTION 1.1 OF THE AGREEMENT IS HEREBY AMENDED BY DELETING IN ITS
ENTIRETY EACH OF THE FOLLOWING DEFINITIONS: (I) “EXCLUSIVE GUARANTOR DVD
INVENTORY” AND (II) “GUARANTOR INVENTORY”.


 


(B)          SECTION 1.1 OF THE AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING NEW DEFINITIONS IN ALPHABETICAL ORDER:


 

“Ninth Amendment” means that certain Amendment Number Nine to Loan and Security
Agreement, dated as of September      , 2003, between Foothill and Borrower.

 

--------------------------------------------------------------------------------


 

“Ninth Amendment Effective Date” means the date on which all of the conditions
precedent set forth in Section 6 of the Ninth Amendment shall have been
satisfied.

 


(C)           SECTION 1.1 OF THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
FOLLOWING DEFINITIONS THEREIN IN THEIR ENTIRETY AND THE FOLLOWING IS HEREBY
SUBSTITUTED IN LIEU THEREOF:


 

“Eligible Inventory” means Inventory consisting of first quality DVD finished
goods held for sale in the ordinary course of Borrower’s business, net of any
variance between the amounts thereof as determined by Borrower’s perpetual
inventory as compared to the amounts thereof recorded in Borrower’s general
ledger, that are located at Borrower’s premises identified on Schedule E-1, are
acceptable to Foothill in the exercise of its reasonable credit judgment, and
strictly comply with all of Borrower’s representations and warranties to
Foothill.  Eligible Inventory shall not include Exclusive DVD Inventory,
Inventory consisting of laserdiscs or any other format other than DVD, slow
moving or obsolete items, restrictive or custom items, work-in-process,
components, packaging (including DVD “jewel cases”) and shipping materials,
supplies used or consumed in Borrower’s business, Inventory at any location
other than those set forth on Schedule E-1, Inventory subject to a security
interest or lien in favor of any third Person, bill and hold goods, Inventory
that is not subject to Foothill’s perfected security interests, defective goods,
“seconds,” and Inventory acquired on consignment.  Eligible Inventory shall be
valued at the lower of Borrower’s cost (computed on an average cost basis
according to GAAP) or market value.

 

“OLV” shall mean, as of the date of determination thereof, the appraised orderly
liquidation value (expressed as a percentage of the value of the Inventory (the
lower of cost, computed on an average cost basis according to GAAP, or market
value), as determined by an appraisal firm acceptable to Foothill in its
discretion, on such basis and applying such criteria as Foothill shall require,
such appraisals to be conducted with such frequency as determined by Foothill in
its reasonable credit judgment.

 

“Vendor Reserve” means, as of the date of any determination, (A) if Excess
Availability is less than $2,500,000 (provided, however, that solely for the
purposes of determining whether Excess Availability is less than $2,500,000 in
this definition, the amount of the Vendor Reserve shall not be included in the
“availability reserves” referenced in subsection (a) of the definition of Excess
Availability), an amount equal to the sum of:  (i) the result of (a) the amount
of accounts payable or Indebtedness owed by Borrower to a creditor pursuant to
the terms of a License Agreement or other product purchase or acquisition
arrangement, where such creditor holds a lien or other security interest in the
Eligible Accounts of Borrower (a “Lien Creditor”), minus (b) the undrawn amount
available to be drawn under one or more letters of credit obtained by Borrower,
if any, for the benefit of such Lien Creditor with respect to the repayment of
sums due and owing under such License Agreement or other product purchase or
acquisition arrangement included in clause (A)(i)(a) of this definition minus
fifty percent (50%) of the value of Borrower’s DVD Inventory composed of a Lien
Creditor’s products that would otherwise be Eligible Inventory if it were not
Exclusive DVD Inventory or encumbered by a Lien or other security interest in
favor of such Lien Creditor (a) above; plus (ii) the amount of royalties and
accounts payable owed by Borrower to creditors under License Agreements or other
product

 

2

--------------------------------------------------------------------------------


 

 

purchase or acquisition arrangements that are not Lien Creditors but then only
to the extent that such accounts payable are outstanding more than sixty (60)
days from their due date; or (B) if Excess Availability is equal to or greater
than $2,500,000 (provided, however, that solely for the purposes of determining
whether Excess Availability is equal to or greater than $2,500,000 in this
definition, the amount of the Vendor Reserve shall not be included in the
“availability reserves” referenced in subsection (a) of the definition of Excess
Availability), Vendor Reserve shall mean, as of any date of determination, an
amount equal to the sum of: (i) the result of (a) the amount of accounts payable
or Indebtedness owed by Borrower to a Lien Creditor pursuant to the terms of a
License Agreement or other product purchase or acquisition arrangement, where
such Lien Creditor holds a lien or other security interest in the Eligible
Accounts of Borrower, minus (b) the undrawn amount available to be drawn under
one or more letters of credit obtained by Borrower, if any, for the benefit of
such Lien Creditor with respect to the repayment of sums due and owing under
such License Agreement or other product purchase or acquisition arrangement
included in clause (B)(i)(a) of this definition minus fifty percent (50%) of the
value of Borrower’s DVD Inventory composed of a Lien Creditor’s products that
would otherwise be Eligible Inventory if it were not Exclusive DVD Inventory or
encumbered by a lien or other security interest in favor of such Lien Creditor;
plus (ii) the amount of royalties and accounts payable owed by Borrower to
creditors under License Agreements or other product purchase or acquisition
arrangements that are not Lien Creditors but then only to the extent that (x)
such accounts payable are outstanding more than sixty (60) days from their due
date, and (y) the aggregate amount of such accounts is greater than $500,000.

 


SECTION 3.      CONSENT AND RELEASE.


 

Notwithstanding anything to the contrary contained in any Loan Document,
Foothill hereby consents to (a) the sale of the Assets (as defined in the Asset
Purchase Agreement) of Guarantor pursuant to the Asset Purchase Agreement, (b)
the release of its lien on the Assets (as defined in the Asset Purchase
Agreement) of Guarantor arising under the Loan Documents and (c) the filing by
Planet Entertainment, Inc. or Infinity Resources, Inc. of the UCC-3 termination
statement attached hereto as Exhibit A after the Ninth Amendment Effective
Date.  Upon the Ninth Amendment Effective Date, (y) the Assets (as defined in
the Asset Purchase Agreement) of Guarantor shall not for any purpose be deemed
Collateral (as defined in the Guarantor Security Agreement) under the Guarantor
Security Agreement or any other Loan Document, and (z) each of Borrower and
Guarantor shall release Foothill from any duty, liability or obligation under
the Loan Documents in respect of the Assets (as defined in the Asset Purchase
Agreement).

 


SECTION 4.      DISPOSITION OF PROCEEDS.


 

Borrower hereby covenants and agrees that it will immediately remit, or cause
the Guarantor to remit, to Foothill 100% of the net proceeds received by
Borrower or Guarantor or any of their Affiliates pursuant to the Asset Purchase
Agreement, to be applied by Foothill in accordance with the terms of the
Agreement.

 

3

--------------------------------------------------------------------------------


 


SECTION 5.      REPRESENTATIONS AND WARRANTIES.


 

Borrower hereby represents and warrants to Foothill that (a) the execution,
delivery, and performance of this Amendment and of the Agreement, as amended by
this Amendment, are within its corporate powers, have been duly authorized by
all necessary corporate action, and are not in contravention of any law, rule,
or regulation, or any order, judgment, decree, writ, injunction, or award of any
arbitrator, court, or governmental authority, or of the terms of its charter or
bylaws, or of any contract or undertaking to which it is a party or by which any
of its properties may be bound or affected, (b) this Amendment and the
Agreement, as amended by this Amendment, constitute Borrower’s legal, valid, and
binding obligation, enforceable against Borrower in accordance with its terms,
and (c) each of the representations and warranties in this Amendment, the
Agreement as amended by this Amendment, and the other Loan Documents are true
and correct in all respects on and as of the date hereof, as though made on such
date (except to the extent that such representations and warranties relate
solely to an earlier date).

 


SECTION 6.      CONDITIONS PRECEDENT TO AMENDMENT.


 

The satisfaction of each of the following, unless waived or deferred by Foothill
in its sole discretion, shall constitute conditions precedent to the
effectiveness of this Amendment:

 

(a)           The consummation of the transactions contemplated by the Asset
Purchase Agreement will occur simultaneously with the Ninth Amendment Effective
Date;

 


(B)           THE REPRESENTATIONS AND WARRANTIES IN THIS AMENDMENT, THE
AGREEMENT AS AMENDED BY THIS AMENDMENT, AND THE OTHER LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON
SUCH DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE);


 


(C)           NO EVENT OF DEFAULT OR EVENT WHICH WITH THE GIVING OF NOTICE OR
PASSAGE OF TIME WOULD CONSTITUTE AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN;


 


(D)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST BORROWER OR FOOTHILL;


 


(E)           ALL OTHER DOCUMENTS, AGREEMENTS, INSTRUMENTS, AND LEGAL MATTERS IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AMENDMENT SHALL HAVE BEEN
DELIVERED OR EXECUTED OR RECORDED AND SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO FOOTHILL AND ITS COUNSEL;


 

(f)            Foothill shall have received the reaffirmation and consent
attached hereto as Exhibit B, duly executed and delivered by an authorized
officer of Guarantor, and the same shall be in full force and effect; and

 

4

--------------------------------------------------------------------------------


 

(g)           Foothill shall have received a copy of the fully executed Asset
Purchase Agreement and fully executed copies of all other documents related to
the transactions contemplated by the Asset Purchase Agreement.

 


SECTION 7.      FURTHER ASSURANCES.


 

Borrower shall execute and deliver all agreements, documents, and instruments,
in form and substance satisfactory to Foothill, and take all actions as Foothill
may reasonably request from time to time fully to consummate the transactions
contemplated under this Amendment and the Agreement, as amended by this
Amendment.

 


SECTION 8.      MISCELLANEOUS.


 


(A)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR WORDS OF LIKE
IMPORT REFERRING TO THE AGREEMENT SHALL MEAN AND REFER TO THE AGREEMENT AS
AMENDED BY THIS AMENDMENT.


 


(B)           UPON THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE IN THE
LOAN DOCUMENTS TO THE “LOAN AGREEMENT”, “THEREUNDER”, “THEREIN”, “THEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE AGREEMENT SHALL MEAN AND REFER TO THE
AGREEMENT AS AMENDED BY THIS AMENDMENT.


 


(C)           THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA.


 


(D)           THIS AMENDMENT CAN ONLY BE AMENDED BY A WRITING SIGNED BY BOTH
FOOTHILL AND BORROWER.


 


(E)           THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND
BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND
DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH, WHEN TAKEN
TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME AMENDMENT.  DELIVERY OF AN
EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE SHALL BE EQUALLY AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT. 
ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE
ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT BUT THE
FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT AFFECT THE
VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


 


(F)            THIS AMENDMENT REFLECTS THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND SHALL NOT BE
CONTRADICTED OR QUALIFIED BY ANY OTHER AGREEMENT, ORAL OR WRITTEN, BEFORE THE
DATE HEREOF.


 

[Signature page follows.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

IMAGE ENTERTAINMENT, INC.,

 

a California corporation

 

 

 

 

 

By

 

 

 

Title:

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC. (formerly
known as Foothill Capital Corporation),

 

a California corporation

 

 

 

 

 

By

 

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF UCC-3 TERMINATION STATEMENT

 

7

--------------------------------------------------------------------------------


 

Exhibit B

 

REAFFIRMATION AND CONSENT

 

Dated as of September      , 2003

 

Reference is made hereby to that certain Amendment Number Nine to Loan and
Security Agreement, dated as of the date hereof (the “Amendment”), between Image
Entertainment, Inc., a California corporation (“Borrower”) and Wells Fargo
Foothill, Inc. (formerly known as Foothill Capital Corporation), a California
corporation (“Foothill”).  Capitalized terms used herein shall have the meanings
ascribed to them in that certain Loan and Security Agreement, dated as of
December 28, 1998 (as amended, supplemented, or otherwise modified from time to
time, the “Agreement”), between Borrower and Foothill.  The undersigned  hereby
(a) represents and warrants to Foothill that the execution, delivery, and
performance of this Reaffirmation and Consent (this “Reaffirmation”) are within
its corporate powers, have been duly authorized by all necessary corporate
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the amendment of the Agreement by the
Amendment; (c) acknowledges and reaffirms all its obligations owing to Foothill
under the Guaranty and each other Loan Document to which it is a party; and (d)
agrees that each Loan Document to which it is a party is and shall remain in
full force and effect.  Although the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, it understands
that Foothill shall have no obligation to inform it of such matters in the
future or to seek its acknowledgement or agreement to future amendments or
modifications, and nothing herein shall create such a duty.

 

IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation as of the
date first set forth above.

 

 

DVD PLANET, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

8

--------------------------------------------------------------------------------


 

REAFFIRMATION AND CONSENT

 

Dated as of September   , 2003

 

Reference is made hereby to that certain Amendment Number Nine to Loan and
Security Agreement, dated as of the date hereof (the “Amendment”), between Image
Entertainment, Inc., a California corporation (“Borrower”) and Wells Fargo
Foothill, Inc. (formerly known as Foothill Capital Corporation), a California
corporation (“Foothill”).  Capitalized terms used herein shall have the meanings
ascribed to them in that certain Loan and Security Agreement, dated as of
December 28, 1998 (as amended, supplemented, or otherwise modified from time to
time, the “Agreement”), between Borrower and Foothill.  The undersigned  hereby
(a) represents and warrants to Foothill that the execution, delivery, and
performance of this Reaffirmation and Consent (this “Reaffirmation”) are within
its corporate powers, have been duly authorized by all necessary corporate
action, and are not in contravention of any law, rule, or regulation, or any
order, judgment, decree, writ, injunction, or award of any arbitrator, court, or
governmental authority, or of the terms of its charter or bylaws, or of any
contract or undertaking to which it is a party or by which any of its properties
may be bound or affected; (b) consents to the amendment of the Agreement by the
Amendment; (c) acknowledges and reaffirms all its obligations owing to Foothill
under the Guaranty and each other Loan Document to which it is a party; and (d)
agrees that each Loan Document to which it is a party is and shall remain in
full force and effect.  Although the undersigned has been informed of the
matters set forth herein and has acknowledged and agreed to same, it understands
that Foothill shall have no obligation to inform it of such matters in the
future or to seek its acknowledgement or agreement to future amendments or
modifications, and nothing herein shall create such a duty.

 

IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation as of the
date first set forth above.

 

 

 

DVD PLANET, INC.,

 

 

a California corporation

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

9

--------------------------------------------------------------------------------